12/15/2022


IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 22-0368



                            No. DA 22-0368

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

MICHAEL OKEEFE,

           Defendant and Appellant.


                                ORDER


     Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including January 23, 2023, within which to prepare, file,

and serve Appellant’s opening brief on appeal.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                  December 15 2022